—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of using a controlled substance. Given that the two tests performed on *702petitioner’s urine sample yielded positive results for the presence of opiates, we conclude that substantial evidence supports the finding of drug use (see, Matter of Mercado v Selsky, 270 AD2d 550; Matter of Davis v Goord, 268 AD2d 932). Furthermore, although the Hearing Officer’s written decision was brief, it specifically stated the evidence relied upon and was sufficient to allow for intelligent judicial review (see, Matter of Soto-Rodriguez v Goord, 252 AD2d 782). Any questions regarding the chain of custody of petitioner’s urine sample were sufficiently explained during the hearing (see, Matter of Mercado v Selsky, supra).
We also reject petitioner’s contention that a malfunctioning tape recorder created a prejudicial gap in the hearing transcript. Any gap in the hearing transcript was not so significant as to preclude meaningful review (see, Matter of Wright v Goord, 256 AD2d 696). We have examined petitioner’s remaining contentions, including his claim that his due process rights were infringed due to the denial of his request for a copy of the SYVA ETS manual (see, Matter of Davis v Goord, supra; Matter of Foust v Goord, 262 AD2d 904), and find them to be unpersuasive.
Cardona, P. J., Mercure, Spain, Graffeo and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.